Name: 96/131/EC: Commission Decision of 24 January 1996 amending Decision 94/845/EC concerning the animal health conditions and veterinary certification for the import of fresh meat from the Czech Republic (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  trade;  agricultural policy;  health;  animal product;  political geography
 Date Published: 1996-02-08

 Avis juridique important|31996D013196/131/EC: Commission Decision of 24 January 1996 amending Decision 94/845/EC concerning the animal health conditions and veterinary certification for the import of fresh meat from the Czech Republic (Text with EEA relevance) Official Journal L 030 , 08/02/1996 P. 0051 - 0051COMMISSION DECISION of 24 January 1996 amending Decision 94/845/EC concerning the animal health conditions and veterinary certification for the import of fresh meat from the Czech Republic (Text with EEA relevance) (96/131/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Articles 14 and 16 thereof,Whereas by Decision 94/845/EC (2), the Commission established the animal health conditions and veterinary certification for the import of fresh meat from the Czech Republic;Whereas the situation has improved as regards classical swine fever; whereas, however, the virus has been isolated in wild boars in the district of Breclav, and therefore, it is appropriate to allow the importation of fresh pigmeat from the whole of the Czech Republic except for the district of Breclav;Whereas it is appropriate to amend the animal health certificates referred to in the abovementioned Decision to take account of the improving situation with regard to classical swine fever in the Czech Republic;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 In the animal health certificate referred to in Annex C to Decision 94/845/EC the words in footnote (1) are replaced by the following 'Excluding the district of Breclav.`Article 2 This Decision is addressed to the Member States.Done at Brussels, 24 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 302, 31. 12. 1972, p. 28.(2) OJ No L 352, 31. 12. 1994, p. 38.